OPINIÓN DISIDENTE
DEL JUEZ ASOCIADO SU. WOLE.
El Código Penal y el sistema de leyes por medio del cual somos gobernados deja la extensión de la pena a la discre-ción del juez sentenciador.
Los artículos 320 y 321 del Código de Enjuiciamiento Criminal disponen:
Art. 320. Después de una confesión o veredicto de culpabili-dad y siempre que se se deje a discreción del tribunal la magnitud de la pena, el tribunal, a indicación verbal de cualquiera de las par-tes, de que bay circunstancias agravantes o atenuantes de la pena que pueden justamente ser tomadas en consideración, puede, a su arbitrio, oir brevemente esa indicación en el plazo que fije y dando aviso a la parte contraria, en la forma que estime conveniente.
Art. 321. Las circunstancias referidas deben ser presentadas por las declaraciones de testigos examinados en sesión pública del tribunal, excepto cuando el testigo esté tan enfermo o tan débil que no pueda comparecer, en cuyo caso su declaración, puede ser tomada por un juez de paz del distrito fuera del tribunal, después de no-tificar a la parte contraria del modo que el tribunal, estime opor-tuno. No se ofrecerá al tribunal, ni recibirá éste, ni ninguno de los jueces que lo formen, ninguna declaración jurada, testimonio o representación de cualquier género que sea, escrita o verbal, que tienda a la agravación o atenuación del castigo, a menos que no sea con arreglo a lo prescrito en éste y en el artículo anterior.
Se sigue de aquí, me parece, que el juez inferior tiene una completa discreción basta que unas de las partes de-muestra una razón para aumentar o disminuir la pena. Si el acusado tiene circunstancias atenuantes' él debe tomar los pasos indicados en los artículos anteriores. No se Mzo nada de esto en este caso. Todo lo que hizo el acusado fué confesarse culpable, lo cual es la “alegación” (plea) *450referida al principio de la sección 320. Después de una ale-gación de culpabilidad, dice la ley, el tribunal tiene com-pleta discreción a menos que el acusado baga una demostra-ción. Una mera confesión no es suficiente.
Me parece a mi que la decisión de la mayoría es equi-valente a decidir que en los casos cuando el acusado se con-fiesa culpable, la corte tiene que fijar una pena exactamente la mitad de lo que la ley permite.
Hasta donde baya llegado en que en algún otro caso yo hubiera estado conforme en una modificación de la senten-cia, si los hechos de aquél no fueron distintos, el juicio de-liberado que tengo actualmente es como se ha expresado .arriba. Estoy autorizado para decir que el Juez Asociado iSr. Aldrey está conforme con las consideraciones de los pá-jrafos anteriores.